
	
		I
		111th CONGRESS
		1st Session
		H. R. 1837
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Engel (for
			 himself, Mr. Burton of Indiana,
			 Mr. Berman, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Andean Trade Preference Act to add Paraguay
		  to the list of countries that are eligible to be designated as beneficiary
		  countries and ATPDEA beneficiary countries.
	
	
		1.Short titleThis Act may be cited as the
			 U.S.-Paraguay Partnership Act of
			 2009.
		2.Amendment to
			 Andean Trade Preference Act
			(a)Addition of
			 Paraguay to list of eligible countriesSection 203(b)(1) of the Andean Trade
			 Preference Act (19 U.S.C. 3202(b)(1)) is amended by inserting after
			 Colombia the following:
				
					Paraguay
					.
			(b)Termination of
			 duty-free treatmentSection
			 208(a)(1) of such Act (19 U.S.C. 3206(a)(1)) is amended by striking or
			 Peru and inserting , Paraguay, or Peru.
			
